Title: Abigail Adams to Thomas Jefferson, 26 February 1788
From: Adams, Abigail
To: Jefferson, Thomas


        
          London Febry. 26 1788
          Dear sir
        
        Mr Adams being absent I replie to your Letter this day received, that mr Adams has written to you upon the Subject you refer to. our time here is short and pressing, yet short as it is mr Adams is obliged to Set out on fryday for the Hague in order to take leave there, owing wholy to the neglect of Congress in omitting to send
        
        
        
        him a Letter of Recall, tho he particuliarly requested it of them, when he desired permission to return, & has several times since repeated the Same request. a memorial would then have answerd, but now it cannot be received, and he finds at this late hour that he must cross that most horrid passage twice, & make a rapid journey there & back again as it would be greatly injurious to our credit & affairs to give any reasonable cause of offence. he would be delighted to meet you there, but time is so pressing that he cannot flatter himself with that hope, nor be able to stay a day after he has compleated his buisness yet as this Letter may reach you about the day he will leave London, you will consider whether there is a possibility of seeing each other at the Hague
        I had sent my arrears to you before mr Trumble thought of informing me that it was to be paid to him. the Eight Louis you have since been so kind as to pay for mr Adams, shall be paid mr Trumble—
        I thank you my dear Sir for all your kind wishes & prayers, heaven only knows how we are to be disposed of. you have resided long enough abroad to feel & experience how inadaquate our allowence is, to our decent expences, and that it is wholy impossible for any thing to be saved from it this our Countryman in general will neither know or feel. I have lived long enough, & seen enough of the world, to check expectations, & to bring my mind to my circumstances, and retiring to our own little Farm feeding my poultry & improveing my Garden has more charms for my fancy, than residing at the court of Saint Jame’s where I seldom meet with Characters So innofensive as my Hens & chickings, or minds so well improved as my Garden.— Heaven forgive me if I think too hardly of them— I wish they had deserved better at my Hands—
        adieu my dear Sir and believe me at all times / and in all Situations Your / Friend & Humble Servant
        A A
      